                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ISAAC DENEL MEEKS,                                  Case No. 10-cr-20388-2
    Petitioner,                                     Hon. Linda V. Parker

vs.

UNITED STATES OF AMERICA,
     Respondent.
_______________________________/

          OPINION AND ORDER DENYING PETITIONER’S
       MOTION FOR RECONSIDERATION (ECF NO. 794) OF THE
       NOVEMBER 13, 2018 OPINION AND ORDER (ECF NO. 789)

      Petitioner Isaac Denel Meeks (“Petitioner”) was convicted on November 15,

2011 of one count of conspiracy to distribute and possess with intent to distribute a

controlled substance in violation of 21 U.S.C. §§ 846 & 841(a)(1), one count of

possession with intent to distribute heroin in violation of 21 U.S.C. § 841(a)(1),

one count of felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1),

and one count of possession of a firearm in furtherance of a drug trafficking crime

in violation of 18 U.S.C. §924(c). (ECF No. 465.) On September 21, 2017,

Petitioner filed a motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or

correct sentence. (ECF No. 758.) This Court denied his motion on November 13,

2018. (ECF No. 789.) Presently before the Court is Petitioner’s motion for

reconsideration, filed December 6, 2018. (ECF No. 794.)

      The Court will not grant motions for rehearing or reconsideration that

merely present the same issues ruled upon by the court, either expressly or by
reasonable implication. LR 7.1(h)(3). The movant must not only demonstrate a

palpable defect by which the court, the parties and other persons entitled to be

heard on the motion have been misled, but also show that correcting the defect will

result in a different disposition of the case. Id.

      The Court is neither persuaded that Petitioner has demonstrated a palpable

defect in denying his § 2255 motion nor that the resolution of such would garner a

different result. Petitioner argues that an evidentiary hearing should have been

held to determine whether the June 5, 2010 telephone conversation between

Petitioner and Co-Defendant Watson was a coded discussion about cocaine.

During Petitioner’s sentencing, however, the Court rejected this argument based on

the evidence and testimony submitted at trial. (ECF No. 651 at PgID 8110-8112.)

Petitioner’s remaining arguments have no bearing or relevance and/or fail to

demonstrate any palpable defect. Rather, the Court finds that Petitioner is

attempting to reargue the same issues and/or raise new issues not germane to the

disposition of the case. For these reasons, Petitioner’s motion for reconsideration

is denied.

      Accordingly,

      IT IS ORDERED that Petitioner’s motion for reconsideration (ECF No.




                                            2
794) is DENIED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: December 14, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, December 14, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                         3
